Citation Nr: 0900398	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-07 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than September 3, 
2004 for the grant of a 100 percent schedular evaluation for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, in which a 100 percent evaluation for 
PTSD was granted, effective September 3, 2004.

The May 2006 rating decision arose out of the veteran's claim 
for entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU), which was denied in an 
August 2005 rating decision.  The veteran disagreed with 
August 2005 denial of entitlement to TDIU decision.  The RO 
issued a statement of the case in October 2005, and the 
veteran timely submitted a substantive appeal as to 
entitlement to TDIU in November 2005.

In its May 2006 rating decision, the RO explained that 
additional medical evidence received in February 2006 (VA 
examination report for PTSD) demonstrated that a higher 
evaluation was warranted for the service-connected PTSD.  The 
RO stated it considered the grant of a 100 percent schedular 
evaluation to be a total grant of benefits sought on appeal, 
thereby rending the claim for TDIU moot.  The veteran 
appealed the effective date assigned.


FINDINGS OF FACT

1.  In a July 2003 decision, the Board granted a 70 percent 
evaluation for PTSD.  The veteran did not appeal this 
decision to the U.S. Court of Appeals for Veterans Claims and 
it is now final.

2.  Thereafter, the veteran filed an informal claim for TDIU, 
which was received by the RO on April 6, 2004.  The informal 
claim did not include a claim for an increased rating for 
PTSD.  This is the earliest document in the claims file that 
may be accepted as a claim for TDIU or for an increased 
evaluation.

3.  Prior to April 6, 2004, the service connected PTSD was 
manifested by occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood and inability to 
establish and maintain effective relationships..  


CONCLUSION OF LAW

The criteria for an effective date of April 6, 2004 and no 
earlier for the grant of a 100 percent evaluation for the 
service connected PTSD are met. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The claim here originally involved a claim for TDIU.  
However, rather than grant entitlement to TDIU, the RO 
determined that a 100 percent schedular evaluation was 
warranted for the service-connected PTSD, rendering the claim 
for TDIU moot.  The present claim for an earlier effective 
date is a "downstream" issue from the grant of the 100 
percent schedular evaluation.  Pre-adjudicatory notice 
concerning the claim for TDIU service connection was provided 
in April 2001 and November 2003.  The required notice 
concerning the increased evaluation claim was not provided.  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores, 22 Vet. App. 37 (2008).

First, the veteran is now in receipt of a 100 percent 
schedular evaluation, rendering the claim for TDIU moot.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Second, the January 2007 statement of the case provided the 
appellant with the relevant regulations for his earlier 
effective date claim, including those governing VA's notice 
and assistance duties, as well as an explanation of the 
reason for the denial of the claim.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his claim, and as such, that he 
had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, supra.

VA obtained service medical records in developing his 
original claim for service connection.  VA further assisted 
the veteran in obtaining evidence he identified, afforded the 
veteran physical examinations, and obtained medical opinions 
as to the etiology and severity of his psychiatric 
disability.  The veteran was also afforded the opportunity to 
give testimony before the Board, which he declined to do.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400. 

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim. See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date for the grant of increase in disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of the receipt of the claim.  38 C.F.R. § 
3.400(o)(2).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 
Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33, 35-6 (1993).  Where a VA examination or VA hospital 
report is accepted as an informal claim for increase, the 
effective date will be the date of examination or admission.  
Where private medical evidence is accepted as an informal 
claim for increase, the effective date will be the date the 
medical evidence was received.  See 38 C.F.R. § 3.157(b)(1) 
and (2).

In July 2003, the Board issued a decision granting the 
veteran a 70 percent evaluation for his service-connected 
PTSD.  The veteran did not appeal this decision to the Court.  
It is therefore final.  38 C.F.R. §38 U.S.C.A. § 7104.  

In January 2004, the RO issued a rating decision effectuated 
the Board's grant of a 70 percent evaluation for the PTSD.  
The RO assigned an effective date of March 19, 2001.  In 
April 2004, the veteran submitted a notice of disagreement as 
to the effective date assigned, and stated that his service 
connected disability rendered him individually unemployable.  
The RO accepted the veteran's statement as an informal claim 
for TDIU.

The RO received the document on April 6, 2004.  This is the 
only correspondence in the claims file from the veteran or 
his representative received after the July 2003 Board 
decision.

The RO sent the veteran a formal claim for TDIU, which the 
veteran filled out and returned.  The RO received the 
completed claim for TDIU on September 3, 2004.

The RO denied entitlement to TDIU in a August 2005 rating 
decision, and the veteran appealed this decision.  In the 
course of developing the veteran's appeal, the RO received 
medical evidence in February 2006, and ultimately granted a 
schedular evaluation of 100 percent for the service-connected 
PTSD in a May 2006 rating decision.  This action rendered the 
veteran's claim for TDIU moot.  However, in establishing the 
effective date for the grant of the 100 percent schedular 
evaluation, the RO accepted the date of receipt of the formal 
claim for TDIU, September 3, 2004 as analogous to the date of 
claim for increase, apparently forgetting that the veteran 
had filed an informal claim for TDIU which was received April 
6, 2004.

There are no other records in the file which could be 
construed as a claim for benefits between July 28, 2003, the 
date of the Board decision granting a 70 percent evaluation 
for the service-connected PTSD, and April 6, 2004.  Hence the 
earliest date of claim for benefits in the record is the date 
the veteran's informal claim for TDIU was received, April 6, 
2004.

As above noted, the regulations allow an award of increase up 
to a year prior to the date of claim, where the medical 
evidence supports such a grant.  See 38 C.F.R. § 3.400(o)(2).  
However, the medical evidence does not support a grant of 100 
percent prior to April 6, 2004.  

VA treatment records reflect Global Assignment of Functioning 
measured at no less than 45 in the year prior to April 6, 
2004, and no findings of any gross impairment in thought 
processes, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation to time or place, or memory loss for 
names of close friends, relatives and self.  In February 
2004, he was noted to be unable to communicate due to a 
speech impediment, and it is also noted that the veteran has 
Parkinson's Disease.  However, the evidence does not show 
that he was unable to perform activities of daily living or 
manifests gross impairment in communication capabilities due 
solely to his service-connected PTSD.

The evidence supports an effective date of April 6, 2004 for 
the grant of a 100 percent for the service-connected PTSD, as 
this is the date veteran's informal claim for TDIU was 
received-which is within a year from September 3, 2004, when 
his formal claim for TDIU was received.  However, the medical 
evidence does not reflect that the criteria for the grant of 
a 100 percent was met at any time in the year prior to April 
6, 2004.  Thus, an effective date of April 6, 2004, and no 
earlier, is warranted for the assignment of a 100 percent 
schedular evaluation for PTSD.



ORDER

An effective date of April 6, 2004, and no earlier, is 
granted for the assignment of a 100 percent evaluation for 
the service connected PTSD.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


